Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 15, 2012, which denied respondent-appellant’s motion to vacate an order of filiation entered upon default, unanimously affirmed, without costs.
The court providently exercised its discretion in denying respondent’s motion to vacate his default, as he failed to demonstrate that he has a meritorious defense. Initially, his affidavit fails to challenge the allegation that he was in a sexual relationship with the mother during the relevant periods of the children’s conception (see Matter of A.C.S. Child Support Litig. Unit v David S., 32 AD3d 724, 724-725 [1st Dept 2006]). Moreover, respondent does not dispute that the children were traveling from Rhode Island to New York in order to have yearly visits with him and his family, including the paternal grandparents, and that he purchased gifts for them on various occasions including three Christmases since their birth. Further, he fails to demonstrate that the children do not consider him to be their father as a result of his fostering a parent-child relationship with them (see Matter of Alexis T. v Vanessa C.-L., 101 AD3d 436 [1st Dept 2012]; Matter of Enrique G. v Lisbet E., 2 AD3d 288, 288-289 [1st Dept 2003]).
Concur—Sweeny, J.E, Acosta, Román, Feinman and Clark, JJ.